GARTH, Circuit Judge,
concurring.
I concur with Chief Judge Seitz that the order of the district court must be reversed and that the case must be remanded with instructions to dismiss the complaints. I have reached that conclusion, however, on grounds different from those expressed in Judge Seitz’s opinion. I believe that the district court was required to dismiss the complaints because none of the named plaintiffs established the requisite of a case or controversy with the defendants.
I.
Judge Seitz’s opinion may well be correct in concluding that the relief ordered by the district court was barred by the Eleventh Amendment.1 But, as Edelman v. Jordan, 415 U.S. 651, 667, 94 S.Ct. 1347, 1357, 39 L.Ed.2d 662 (1974), observed, “the difference between the type of relief barred by the Eleventh Amendment and that permitted under Ex Parte Young2 will not in many instances be that between day and night.” (Footnote added.) This case appears to involve such a “twilight” instance.
The Eleventh Amendment bars suits in federal court against officials of an unconsenting state “[w]hen the action is in essence one for recovery of money from the state . . . even though individual officials are nominal defendants.” Ford Motor Co. v. Department of Treasury, 323 U.S. 459, 464, 65 S.Ct. 347, 350, 89 L.Ed. 389 (1945). However, as Ex Parte Young, supra, made clear, the Eleventh Amendment does not prevent federal courts from enjoining state officials in all instances in which compliance with the injunction will require a substantial expenditure of state funds. As Edelman noted, the Eleventh Amendment permits injunctions against state officials which require the expenditure of state funds “as a necessary consequence of compliance in the future with a substantive federal-question determination.” Id., 415 U.S. at 668, 94 S.Ct. at 1358. In other words, while the Eleventh Amendment precludes suits against state officials which require the expenditure of state funds in order to remedy a “past breach of a legal duty,” id., it nonetheless permits injunctive decrees which are “prospective in nature” and which have the effect of requiring state officials to spend state funds “in order to shape their official conduct to the mandate” of the court. Id.
In this case, even a cursory examination' of the notice proposed by the plaintiffs and *6ordered by the district court3 leaves little doubt that the notice was intended primarily to alert those receiving it to the possibility of obtaining reimbursement from the Commonwealth for past payments illegally obtained by DPW. If the notice served that purpose alone, it would appear to be designed solely to remedy a “past breach of a legal duty” and might therefore be barred by the Eleventh Amendment. Contra, Lewis v. Shulimson, 534 F.2d 794, 795 (1976); Jordan v. Trainor, 405 F.Supp. 802, 804-07 (N.D.Ill.1975).
It may be argued, however, that the notice also served to prevent future violations by DPW. The district court found that DPW’s practices violate 42 U.S.C. § 407 and Philpott v. Essex County Welfare Board, 409 U.S. 413, 93 S.Ct. 590, 34 L.Ed.2d 608 (1973), in two respects. First, the court apparently found that DPW employees, as a practice, “intentionally or negligently mislead welfare recipients into believing that they have a legal obligation to the Commonwealth where none exists.” Slip Opinion at 5. Second, it found that DPW deliberately fails to inform persons who make reimbursements under agreements entered into prior to Philpott that they do not have “a legal duty to pay over their disability benefits.” Slip Opinion at 6. It can be argued that the notice ordered by the district court sought to curb these practices by advising potential victims of their rights under Philpott. If the district court’s order did in fact seek to achieve that objective, it would not be barred by the Eleventh Amendment.
I believe it is unnecessary and therefore inadvisable to decide the borderline Eleventh Amendment issue discussed by Chief Judge Seitz, since it is quite evident to me that the complaints should have been dismissed for yet another threshold reason. Specifically, I believe that the complaints “failed to satisfy the threshold requirement imposed by Art. Ill of the Constitution that those who seek to invoke the power of federal courts must allege an actual case or controversy.” O’Shea v. Littleton, 414 U.S. 488, 493, 94 S.Ct. 669, 675, 38 L.Ed.2d 674 (1974).
II.
Article III, section 2 of the Constitution requires, of course, that individual plaintiffs who bring suit in their own behalf allege a case or controversy with the defendants they name. Named plaintiffs who bring suit on behalf of a class are not exempt from this requirement. “[I]f none of the named plaintiffs purporting to represent a class establishes the requisite of a case of controversy with the defendants, none may *7seek relief on behalf of himself or any other member of the class.” O’Shea v. Littleton, supra, at 494, 94 S.Ct. at 675. Thus, if the named plaintiffs in this case did not have an actual case or controversy with the defendants when this action was begun, their complaints must be dismissed. I turn then to that question.
In O’Shea the Supreme Court reviewed the meaning of the “case or controversy” requirement in Art. Ill, § 2:
Plaintiffs in the federal courts ‘must allege some threatened or actual injury resulting from the putatively illegal action before a federal court may assume jurisdiction.’ Linda R. S. v. Richard D., 410 U.S. 614, 617 [93 S.Ct. 1146, 35 L.Ed.2d 536] (1973). Thére must be a ‘personal stake in the outcome’ such as to ‘assure that concrete adverseness which sharpens the presentation of issues upon which the court so largely depends for illumination of difficult constitutional questions.’ Baker v. Carr, 369 U.S. 186, 204 [82 S.Ct. 691, 703, 7 L.Ed.2d 663] (1962). . . .
Abstract injury is not enough. It must be alleged that the plaintiff ‘has sustained or is immediately in danger of sustaining some direct injury’ as the result of the challenged statute or official conduct. Massachusetts v. Mellon, 262 U.S. 447, 488 [43 S.Ct. 597, 601, 67 L.Ed. 1078] (1923). The injury or threat of injury must be both ‘real and immediate,’ not ‘conjectural’ or ‘hypothetical.’ Golden v. Zwickler, 394 U.S. 103, 109-110 [89 S.Ct. 956, 960, 22 L.Ed.2d 113] (1969); Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273 [61 S.Ct. 510, 512, 85 L.Ed. 826] (1940); United Public Workers v. Mitchell, 330 U.S. 75, 89-91 [67 S.Ct. 556, 564-565, 91 L.Ed. 754] (1947). (Footnotes omitted.)
In this case it is clear that, from the filing of the complaints to be present, the named plaintiffs have never had any “personal stake in the outcome” of this litigation. First, because of Edelman and the Eleventh Amendment, they never had a case or controversy cognizable in federal court for reimbursement of past payments made to DPW. While it is true, as the dissent notes, that Edelman was decided after the commencement of this action, that decision obviously had retroactive effect.
Second, the named plaintiffs never had a case or controversy regarding injunctive relief. DPW may have illegally collected money from them prior to the commencement of this suit, but “[p]ast exposure to illegal conduct does not in itself show a present case or controversy regarding injunctive relief ... if unaccompanied by any continuing adverse effects.” O'Shea v. Littleton, supra, at 495-96, 94 S.Ct. at 676; Rizzo v. Goode, 423 U.S. 362, 372, 96 S.Ct. 598, 604, 46 L.Ed.2d 561 (1976). As noted above, the district court found that DPW’s practices violated federal law because DPW employees implicitly and explicitly misrepresented the meaning of 42 U.S.C. § 407 to past welfare recipients who had received lump sum Social Security benefits. Since the named plaintiffs became fully aware of their rights under 42 U.S.C. § 407 and Philpott prior to filing their complaints, subsequent misrepresentations by DPW concerning those matters constituted no threat to them.4
*8Finally, the named plaintiffs never had a case or controversy for declaratory relief. Art. Ill, § 2 limits the issuance of declaratory judgments to cases in which “ ‘the facts alleged, under all the circumstances, show that there is a substantial controversy, between parties having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.’ ” Golden v. Zwickler, 394 U.S. 100, 108, 89 S.Ct. 956, 959, 22 L.Ed.2d 113 (1969), quoting, Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273, 61 S.Ct. 510, 85 L.Ed. 862 (1941). Since the only personal interest the named plaintiffs have ever had is the possibility of ultimately obtaining reimbursement through proceedings in a state forum, there was never any “immediacy” to their federal claims.5
In summary, since the named plaintiffs never had an actual case or controversy with the defendants, their complaints, which seek relief for themselves and for the classes they purport to represent, must be dismissed. See Boyle v. Madigan, 492 F.2d 1180, 1182 (9th Cir.1974).6
III.
Plaintiffs have called our attention to several class actions in which federal courts have awarded relief similar to that ordered in this case. However, none of those cases provides persuasive support for the proposition that the named plaintiffs in this case *9had an actual present case or controversy with the defendants. In all those cases, with the exception of Jordan v. Trainor, 405 F.Supp. 802 (N.D.Ill.1975), the named plaintiffs were able to allege actual cases or controversies cognizable in federal court.
In Grubb v. Sterrett, 315 F.Supp. 990 (N.D.Ind.) (three-judge court), aff’d mem., 400 U.S. 922, 91 S.Ct. 187, 27 L.Ed.2d 182 (1970), the named plaintiffs were mothers and dependent children who were denied Aid to Families with Dependent Children (AFDC) solely because the dependent children’s stepfathers were present in the house. Grubb held that the Indiana regulation upon which the denial of assistance was based was in conflict with federal law. The court enjoined the state welfare department from denying future AFDC payments on that basis, and it ordered that persons denied AFDC because of the invalid regulation be notified of their rights under the court’s decision. Thus in Grubb the named plaintiffs unmistakably had a “personal stake in the outcome” of the case, since it presumably made them eligible for future AFDC payments.
In Doe v. Gillman, 479 F.2d 646 (8th Cir.1973), the named plaintiffs were a woman and her minor daughter who were denied AFDC payments because of an Iowa statute which precluded assistance for dependent children whose parents were not cooperating in “legal actions and other efforts” to obtain support “from persons legally responsible for said support.” The named plaintiffs in Doe v. Gillman thus had a significant “personal stake in the outcome” of the case, since their eligibility for future AFDC payments hung in the balance.
Similarly, in Lewis v. Shulimson, 534 F.2d 794 (8th Cir.1976), aff’g, 400 F.Supp. 807 (E.D.Mo.1975), the named plaintiff was denied federal Supplemental Security Income on the basis of various state regulations. Like the named plaintiffs in Grubb and Doe v. Gillman, the named plaintiff in Lewis alleged an actual case or controversy, because his eligibility for future benefits was at stake.
Jordan v. Trainor, supra — which was Edelman v. Jordan on remand from the Supreme Court — is similar to the instant case and dissimilar to Grubb, Doe v. Gillman, and Lewis. In Jordan, the named plaintiff was a recipient of Aid to the Aged, Blind, or Disabled whose application for assistance was not acted upon by state officials for almost four months after it was submitted. The plaintiff argued, and the Seventh Circuit held, that federal regulations required speedier action. The Seventh Circuit also affirmed the district court’s award of injunctive relief and its order that the state reimburse members of the class for payments not made because of the prolonged period of processing. Jordan v. Weaver, 472 F.2d 985 (7th Cir.1973). In the Supreme Court, the award of reimbursements was reversed on Eleventh Amendment grounds, and the case was remanded. Edelman v. Jordan, supra. In Jordan v. Trainor, supra, the district court ordered state welfare officials to notify members of the plaintiff class that the delay in processing their applications had violated federal law and that they could apply for reimbursement in a designated state forum. Since the named plaintiff in Jordan v. Trainor, supra, could not derive any benefit from the notice ordered by the district court, he stood in a position quite similar to that of named plaintiffs in this case. Nevertheless, Jordan v. Trainor does not provide persuasive support for the proposition that a named plaintiff in that situation has a case or controversy with the defendants, since that issue was not discussed by the district court and apparently was never raised by the parties. I am confident in light of this analysis that had the court in Jordan v. Trainor, supra, considered the precedents and arguments presented to us, its result on this issue would not conflict with the one which I reach.
IV.
Because I do not believe that the named plaintiffs have satisfied the threshold requirement of alleging an actual present case or controversy, I concur with the result *10reached in Judge Seitz’s opinion that the district court order be reversed and that the case be remanded with a direction that the complaints be dismissed.7

. The Eleventh Amendment provides:
The .Judicial power of the United States shall not be construed to extend to any suit in law or equity, commenced or prosecuted against one of the United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.
While the terms of the Amendment refer only to suits against a state by citizens of another state or country, the Supreme Court has construed it to apply as well to suits against a state by its own citizens, Edelman v. Jordan, 415 U.S. 651, 663, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974).


. 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908).


. NOTICE TO PERSONS WHO ARE PAYING OR WHO HAVE PAID MONEY TO DEPARTMENT OF PUBLIC WELFARE FROM SOCIAL SECURITY DISABILITY BENEFITS
YOU MAY BE ENTITLED TO RECEIVE BACK MONEY THAT YOU PAID TO THE WELFARE DEPARTMENT FROM YOUR SOCIAL SECURITY CHECKS.
Why?
A federal court recently ruled in the Randle case that you were not and are not required by law to pay back your Social Security Disability.
When?
Refunds may be granted for any monies repaid to the Welfare Department after November 1, 1973.
For What Reason?
You may be entitled to the refund if you paid over the money because:
1. You were told to pay the money by an employee of the Department, and no one told you that you had a right to keep the money.
2. Or, your caseworker actively took part in collecting the money.
How?
In order to apply for your refund you must do the following:
1. File a fair hearing appeal with the Bureau of Hearings and Appeals of the Department of Public Welfare in Harrisburg.
2. You may contact an attorney at your local Legal Services or Legal Aid Office, or Welfare Rights Organization who can ask for an appeal or hearing for you.
Deadline?
You have 60 days from the date you receive this notice in which to request an appeal or hearing.
Questions?
If you have any question, immediately call your local Legal Services or Legal Aid Office or Welfare Rights Office.


. Moreover, I believe that the complaints in this case must be dismissed because the named plaintiffs were not members of the classes they sought to represent. When the district court issued its opinion, it exercised its power under Fed.R.Civ.Proc. 23(c)(4) to subdivide the class into appropriate subclasses. It created the following two subclasses:
1. ‘welfare recipients who are currently reimbursing DPW, on an installment basis, out of their federal disability benefits for claims established prior to November 1, 1973,
2. all welfare recipients . . who have made either lump sum or installment reimbursement payments to DPW since November 1, 1973, either because DPW coerced or misled them into making such payments or because the payment though voluntary was obtained in violation of DPW regulations which prohibit case workers from becoming involved in the collection process.’
at 6.
When subclasses are created, Fed.R.Civ.Proc. 23(c)(4) requires that each subclass be “treated as a class, and the provisions of this rule shall *8then be construed and applied accordingly.” “This means that each subclass must independently meet the requirements of Rule 23 for maintenance of a class action . . ..Of particular importance is that the court must be certain that each subclass is adequately represented.” 7A C. Wright & A. Miller, Federal Practice and Procedure § 1790 at 191-92 (1972). “A prerequisite of a properly maintainable class action under Fed.R.Civ.P. 23 is that the plaintiff representative be a member of the class which he purportedly represents.” Davis v. Shultz, 453 F.2d 497, 500 n.12 (3d Cir.1971). See also Bailey v. Patterson, 369 U.S. 31, 32-33, 82 S.Ct. 549, 7 L.Ed.2d 512 (1960); 7 C. Wright & A. Miller, supra, § 1759 at 573, § 1760.
In this case, the named plaintiffs were not members of either of the subclasses created by the district court. Although the members of the two subclasses may have met the “case or controversy” requirement because they, in fact, may have been unaware of the Philpott decision — announced on January 10, 1973 — and their rights under that decision (which in turn could have given rise to the cause of action asserted here), the named plaintiffs can claim no such status. At all relevant times, the named plaintiffs, rather than being unaware of Philpott, were completely cognizant of that decision and the rights which it implicated. Therefore, since ignorance of Philpott is an essential characteristic of both subclasses, the named plaintiffs were not and could not be members of either subclass when they filed their complaints. As a result, this action cannot be maintained and dismissal is required, because one of the prerequisites of a class action — named plaintiffs who are members of the classes they purport to represent — was not satisfied. Fed.R.Civ.Proc. 23(a).


. The dissent maintains that the named plaintiffs had a case or controversy for injunctive and declaratory relief when their complaints were filed and when the class was certified, because at those stages it was not “obvious that the named plaintiffs were not entitled to injunctive or declaratory relief.” Dissenting Opinion at 4. However, under Art. Ill, § 2 “if none of the named plaintiffs purporting to represent a class establishes the requisite of a case or controversy with the defendants, none may seek relief on behalf of himself or any other member of the class.” (Emphasis added) O’Shea v. Littleton, supra, at 494, 94 S.Ct. [669] at 675. Art. Ill, § 2 is not satisfied simply because it was not “obvious” when the complaint was filed or when the class was certified that the named plaintiffs had absolutely no personal stake in the outcome.


. The dissent relies upon Sosna v. Iowa, 419 U.S. 393, 95 S.Ct. 553, 42 L.Ed.2d 532 (1975), and Franks v. Bowman Transportation Co., 424 U.S. 747, 96 S.Ct. 1251, 47 L.Ed.2d 444 (1976), to support its argument that the complaints in this case need not be dismissed. I believe, however, that that reliance is misplaced. In Sosna, Franks, and the related case of Gerstein v. Pugh, 420 U.S. 703, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975), the Supreme Court held that class actions could go forward despite the fact that the claims of the named plaintiff had become moot. But in all those cases, unlike this one, the named plaintiffs unquestionably had real cases or controversies at the time when their complaints were filed. As I have indicated, this situation did not obtain here. I know of no authority which permits a class action to go forward even though the named plaintiff had no case or controversy with the defendant when the action was initiated.


. In my view, it would achieve nothing to return this case to the district court for purposes of trial as Judge Hunter would require. The threshold obstacles to which I have referred would still preclude relief. Even if these threshold problems were surmounted, I have grave doubts that any relief is available or could ever be afforded.